DAY. J.
Where parties desiring to be controlled by the Workmen’s Compensation Act have contracted with reference thereto and its application will not work prejudice to any characteristic features of the general maritime law or interfere with the proper harmony or uniformity of that law in its international or interstate relations, such application will not be denied even though the service of the employe is rendered on “floating vessels in navigable waters,” engaged in building docks, jetties, dredging, driving piles, laying pipes for' gas- and water, building water works cribs and similar work.
Demurrer overruled.
Marshall, C. J., Jones. Matthias- Allen. Kin-kade and Robinson. JJ., concur.